DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-18, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ward-Weber (US 5,458,272) in view of Leone (US 2,907,512).
Regarding claims 1 and 12, Ward-Weber teaches a blank (Fig. 3) for a container (Figs. 1-2) comprising: a plurality of panels connected together at fold lines configured for extending at least partially around an interior space, including a front panel 52, a first side panel 50, a rear panel 56 and a second side panel 54; a plurality of top flaps 62, 64, 58 and a plurality of bottom flaps 68, 72, 66, 70 foldably connected to opposed edges of each of the first side panel, the second side panel, the front panel, and the rear panel, wherein the plurality of bottom flaps includes a tray flap foldably connected to an edge of the front panel opposite the top flap, the tray flap being configured to fold toward and be adhered to a bird feeder tray defined by a line of weakness in the front panel (col 2 lines 37-43). Ward-Weber does not teach a top flap 
Regarding claims 2 and 13, Ward-Weber teaches the bird feeder tray is defined along a top edge and two side edges of the bird feeder tray by lines of perforation, and is foldably connected to the front panel along a bottom edge of the bird feeder tray (col 1 lines 42-65).
Regarding claims 3 and 14, Ward-Weber illustrates the bird feeder tray is positioned within the front panel, such that a space is maintained between the bottom edge of the bird feeder tray and the foldable connection between the front panel and the tray flap (Fig. 2).
Regarding claims 4 and 15, Ward-Weber teaches the bird feeder tray is configured to be manually converted from a shipping configuration to a retail configuration by breaking the lines of perforation and pulling the bird feeder tray away from the front panel to create an opening in the front panel to access the interior space (col 1 lines 42-65).
Regarding claims 5 and 16, Ward-Weber teaches the tray flap includes a pair of wings 84, 86 (Fig. 3) foldably connected to opposed edges of the tray flap wherein a curved edge of each wing is radiused to clear an edge of the opening when the bird feeder tray is pulled away from the front panel (Fig. 2).
Regarding claims 6 and 17, Ward-Weber illustrates each wing includes a locking slot, each locking slot being configured to engage an edge of the opening in the front panel to 
Regarding claims 7 and 18, Ward-Weber teaches the tray flap includes one or more adhesive locations to adhere the tray flap to the front panel when the tray flap is folded (col 1 lines 36-38; col 4 lines 57-60).
Regarding claims 9 and 20, Ward-Weber teaches an adhesive flap foldably connected to either the rear panel 56 or the first side panel (Fig. 3).
Regarding claims 10 and 21, Ward-Weber teaches the tray flap is folded and adhered to the front panel and first side panel and the rear panel are folded such that adhesive flap adheres the panels together into a joined knocked down box (col 3 lines 8-14).
Regarding claim 11, a single element claimed being palletized does not constitute any structural difference between a single element in a knockdown configuration where a plurality of similar cartons and a pallet are not claimed. The examiner interprets this limitation as functional language directed at an intended use.  The un-erected dispenser (col 3 lines 8-14) is capable of being palletized. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ward-Weber (US 5,458,272) in view of Leone (US 2,907,512) as applied to claims 1 and 12 above, and further in view of Ridgeway (US 2018/0141700 A1).  Ward-Weber does not teach the tray flap includes one or more slits parallel to the fold line between the tray flap and the front panel.  Ridgeway teaches about packages formed from blanks, and Ridgeway teaches it is known in the art to form fold lines using a variety of features to enhance the foldability of material along the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McGowan (US 2006/0289616 A1) teaches an analogous dispensing carton.  Blake (US 7,066,380 B2) teaches a dispensing carton using slits along fold line 12 (Fig. 5) for forming the dispenser closure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PHILLIP D SCHMIDT/Examiner, Art Unit 3734        

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734